RESOLUCIÓN
San Juan, Puerto Rico, a 30 de junio de 1969
De conformidad con el Art. 8(b) del Reglamento de este Tribunal, según quedó enmendado por resolución de fecha 23 de junio de 1969, se adopta, a propuesta de la Junta Examinadora de Aspirantes al Ejercicio de la Abo-gacía, con vigencia al 1ro. de julio de 1969, y en sustitución del actual Reglamento de la Junta, que queda por la presente derogado, el siguiente:

Reglamento para él Funcionamiento de la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía


Regla 1.

La Junta Examinadora de Aspirantes al Ejercicio de la Abogacía celebrará exámenes escritos dos veces al año. Los exámenes comenzarán el segundo martes de los meses de marzo y septiembre, y se extenderán durante los días si-guientes que fueren necesarios, a menos que el Tribunal otra cosa dispusiere.

Regla 2.

Las solicitudes de los aspirantes deberán radicarse por lo menos 30 días antes de la fecha señalada para el comienzo del examen.
Corresponde al aspirante establecer con la prueba nece-saria su elegibilidad para ser admitido a examen.

*846
Regla S.

(a) El examen comprenderá preguntas en que la materia predominante sea una de las siguientes:
(1) Derecho Civil
Derecho de Familia
Derecho de Sucesiones
Propiedad y Otros Derechos Reales
Obligaciones y Contratos
(2) Derecho Hipotecario y Ley Notarial
(3) Derecho Penal
(4) Derecho Procesal
Derecho Procesal Civil, incluyendo la Organi-zación y Funcionamiento de los Tribunales
Derecho Procesal Criminal
Evidencia
(5) Derecho Constitucional
(6) Daños y Perjuicios
(7) Derecho Administrativo
(b) El examen podrá incluir además preguntas en que predomine cualesquiera de las siguientes materias, de las cuales el aspirante deberá seleccionar y contestar tres pre-guntas :
Filosofía e Historia del Derecho
Derecho Laboral
Derecho Mercantil e Instrumentos Negociables
Derecho Tributario
Derecho Corporativo
Jurisdicción y Práctica Federal
Regla J.
Las preguntas deberán formularse con miras a determi-nar la habilidad del aspirante para razonar, analizar ade-cuadamente el problema presentádole, y demostrar conoci-miento de los principios fundamentales del Derecho y su aplicación.

*847
Regla 5.

El Presidente distribuirá las materias entre los miembros de la Junta para la formulación y proposición de las pregun-tas.
La Junta aprobará las preguntas. Antes de aprobarse una pregunta, el proponente deberá explicar los puntos de derecho envueltos en la misma.

Regla 6.

La Junta se reunirá previa convocatoria del Presidente en las fechas en que se considere necesario para la prepa-ración y discusión de las preguntas y para la consideración de cualquier otro asunto relacionado con los exámenes.

Regla 7.

Habrá dos sesiones diarias de exámenes. La sesión de la mañana comenzará a las 8:30 A.M. y terminará al mediodía; la sesión de la tarde comenzará a la 1:30 P.M. y terminará a las 5:00 P.M.

Regla 8.

Los examinandos serán identificados por un número que les será asignado al comienzo de cada día de examen. Las libretas para las contestaciones tendrán marcado este número al dorso de todas sus páginas.

Regla 9.

Las contestaciones a una misma pregunta serán califica-das por el mismo examinador.
Serán aprobados los aspirantes que obtuvieren una califi-cación mínima de 60 por ciento, así como aquellos que obtu-vieren 60 por ciento o más en 9 de las 12 preguntas obliga-torias.
La Junta hará una recalificación de las contestaciones de aquellos aspirantes que obtuvieren hasta un 50 por ciento de la puntuación. Las contestaciones a una misma pregunta *848serán recalificadas por un examinador distinto al que calificó originalmente. Se le adjudicará al aspirante la puntuación mayor entre las dos calificaciones.

Regla 10.

La calificación sobre aprobación o suspensión será remi-tida por el Secretario de la Junta a cada aspirante a la direc-ción postal que éste indicare.
En la notificación remitida al aspirante se le informará la calificación obtenida en el examen.
Se le informará además a los aspirantes aquellas materias en que, conforme al resultado del examen, el aspirante nece-sita intensificar su preparación.

Regla 11.

Después de cada examen la Junta rendirá un informe al Tribunal sobre las calificaciones merecidas por los aspirantes.
La Junta remitirá al Tribunal copia de los análisis esta-dísticos sobre el resultado de los exámenes.

Regla 12.

La Junta se reunirá con los decanos de las escuelas de Derecho de Puerto Rico después de la celebración de cada examen para discutir los resultados y cualquier otro asunto de interés, incluyendo la evaluación de las preguntas.
La Junta remitirá a las escuelas de Derecho copia de los análisis de los resultados y formulará aquellas recomen-daciones que a su juicio propendan al mejoramiento de la educación legal en Puerto Rico.

Regláis.

Antes de la celebración de cada examen la Junta cele-brará una reunión con los aspirantes para informarles y explicarles los métodos y procedimientos utilizados por la Junta y orientarles sobre la forma de contestar las preguntas.

*849
Regla 14.

En lo no previsto precedentemente la Junta podrá adop-tar los acuerdos necesarios para llevar a cabo su encomienda. Lo acordó el Tribunal y firma el Señor Juez Presidente.
(Fdo.) Luis Negrón Fernández « Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios

Secretario